             Case 2:19-cv-01676-TSZ Document 110 Filed 07/02/20 Page 1 of 7



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          MARLENA ROSS,
 8                              Plaintiff,
 9             v.                                         C19-1676 TSZ

10        PACIFIC MARITIME                                MINUTE ORDER
          ASSOCIATION, et al.,
11
                                Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)    To the extent Plaintiff’s Motion for Partial Summary Judgment, docket
     no. 61, or any opposition contains a motion to amend the Second Amended Complaint to
15
     include a disability claim, that motion is DENIED. Plaintiff had three prior opportunities
     to properly amend her complaint to include such a claim yet did not do so. Plaintiff’s
16
     contention that “this claim is being raised and litigated sufficiently now by consent” is
     contradicted by the record. Plaintiff’s Reply, docket no. 88-1 at 7. Defendants
17
     strenuously object to any new disability accommodation claim as an impermissible
     “pivot.” See PMA’s Opposition, docket no. 73 at 20. Any stand alone disability claim is
18
     not properly before the Court.
19          (2)  SSA’s Motion for Partial Summary Judgment, docket no. 44, is DENIED in
     part and DEFERRED in part as follows:
20
                  (a)    SSA’s motion is DENIED as to the Washington Healthy Starts Act
21         (“HSA”), RCW 43.10, et seq., portion. The Court has already ruled that the HSA
           included a right to lactation accommodations when it went into effect in July 2017.
22         See docket no. 37 at 3. Whether SSA was responsible for a delay in the provision

23

     MINUTE ORDER - 1
            Case 2:19-cv-01676-TSZ Document 110 Filed 07/02/20 Page 2 of 7



 1         of lactation accommodations or the inadequate provision of those accommodations
           in violation of the HSA (under Claim III) involves disputed issues of material fact.
 2         Compare Bohm Decl., docket no. 86 at ¶ 3 and Ex. 3 to Lentini Decl., docket no.
           45-3 at 25-26 with Ex. 9 to Heidelberg Decl., docket no. 62-1 at 71.
 3
                    (b)     SSA’s motion is DENIED as to the Fair Labor Standards Act
 4         (“FLSA”) portion. Plaintiff asserts a private right of action under the FLSA. 29
           U.S.C. § 216(b) (“Any employer who violates the provisions of section . . . 207 of
 5         this title shall be liable to the employee … affected in the amount of their unpaid
           minimum wages, or their unpaid overtime compensation, as the case may be, and
 6         in an additional equal amount as liquidated damages.”); Lico v. TD Bank, 2015
           WL 3467159, at *3 (E.D.N.Y. June 1, 2015) (“[T]he penalty provision explicitly
 7         provides a private right of action for all violations of Section Seven, which
           obviously includes § 207(r). The entitlement to a private right of action could not
 8         be more clearly stated in the provision”). Whether SSA retaliated against Ross in
           violation of the FLSA involves disputed issues of material fact.
 9
                  (c)    The Court’s ruling on the Hostile Work Environment (under Claim
10         II) and Negligent and Intentional Infliction of Emotional Distress (under Claims
           IV & V) portions of the Motion is DEFERRED.
11         (3)   PMA’s Renewed Threshold Motion for Summary Judgment, docket no. 51,
     is DENIED as follows:
12
                   (a)    PMA contends that it is not Ross’ employer pursuant to the FLSA.
13         The FLSA defines employer as “any person acting directly or indirectly in the
           interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). This
14         definition is “given an expansive interpretation in order to effectuate the FLSA’s
           broad remedial purposes.” Bonnette v. Cal. Health & Welf. Agency, 704 F.2d
15         1465, 1469 (9th Cir. 1983), overruled on other grounds by Garcia v. San Antonio
           Metro. Transit Auth., 469 U.S. 528 (1985). Whether an employer-employee
16         relationship exists under the FLSA does not depend on “isolated factors but rather
           upon the circumstances of the whole activity” and whether an employer exerted
17         control over an employee. Id. This determination focuses on whether the alleged
           employer (1) had the power to hire and fire the employees; (2) supervised and
18         controlled employee work schedules or conditions of employment; (3) determined
           the rate and method of pay; and (4) maintained employment records. Id. at 1470.
19         The Department of Labor essentially adopted the Bonnette factors at 29 C.F.R. §
           791.2.
20
           PMA’s status as Ross’ joint employer is a question of law determined by the
21         Court. Bonnette, 704 F.2d at 1469. To meet this test, an “employer” need not
           meet every factor, rather, the potential joint employer must “actually exercise--
22

23

     MINUTE ORDER - 2
                Case 2:19-cv-01676-TSZ Document 110 Filed 07/02/20 Page 3 of 7



 1          directly or indirectly--one or more of these indicia of control to be jointly liable
            under the Act.” See 85 Fed. Reg. 2820, 2821 (Jan. 16, 2020).
 2
                    (b)   The Court previously concluded that there were material issues of
 3          fact precluding the Court from determining whether, as a matter of law, PMA
            could be responsible as Ross’ joint employer pursuant to the FLSA. 1 Several
 4          entities played a necessary role in processing Ross’ request for a lactation
            accommodation, which was required before she could return to work. Ross’
 5          request began “exclusively and appropriately only with her union,” Local 19.
            PMA’s Response to Plaintiff’s Motion, docket no. 73 at 11. The JPLRC, of which
 6          PMA and Local 19 are a part, then “review[ed] and decide[d] upon” Ross’
            temporary accommodation request. Ex. 2 to Second Nziramasanga Decl., docket
 7          no. 93; Pick Decl., docket no. 19 at ¶¶ 5, 12. PMA, as the employer representative
            of the JPLRC, then processed and communicated the request to the employer. Ex.
 8          1 to Second Heidelberg Decl., docket no. 81 at 6-7; Ex. 2 to Second Heidelberg
            Decl., docket no. 81 at 10-11. Ross therefore could not work unless and until
 9          Local 19, PMA, and the JPLRC each acted on her lactation room accommodation
            request. Each entity “supervised and controlled [Ross’] work schedule[] or
10          conditions of employment.” Bonnette, 704 F.2d at 1470. PMA’s Threshold
            Motion is therefore DENIED as to the FLSA claim. Now, with the benefit of a
11          developed record and after considering all the briefing on the issue, the Court, sua
            sponte, finds and concludes as a matter of law that PMA is an employer pursuant
12          to the FLSA for the purpose of processing Ross’ lactation accommodation request
            because PMA jointly exercised control over conditions of Ross’ employment
13          before she set foot on the docks.

14                 (c)    PMA also contends that it is not Ross’ employer pursuant to the
            WLAD. In support of this argument, PMA primarily relies on Anderson v. Pacific
15          Maritime Ass’n, 336 F.3d 924 (9th Cir. 2003), in which the Ninth Circuit found
            that PMA was not an employer pursuant to Title VII and the WLAD for events
16          that occurred on PMA-member docks. Anderson is materially distinguishable
            from this case. The Anderson court held that PMA had “no direct role” in the
17          allegedly racially hostile work environment on its member’s docks. Id. at 926.

18
            1
               PMA contends that it is not Ross’ employer because it does not have the power to hire
19   and fire dockworkers (Weber Decl., docket no. 54 at ¶ 7), does not supervise dockworkers (id. at
     ¶¶ 7, 17), and assists in negotiating dockworkers’ pay rates merely as an intermediary (id. at ¶ 5).
20   PMA also contends that, while it does keep employee data for its member companies, that factor
     is not dispositive on its own. Ross’ allegations regarding PMA, JPLRC, and Local 19, relate,
     however, to the work conditions, hiring, and dispatching before she even set foot in an SSA
21
     terminal and not to the lactation accommodations at SSA’s terminals. See Plaintiff’s Opposition,
     docket no. 94 at 9. PMA’s contention that it does not control Ross’ employment on the docks is
22   therefore inapposite.

23

     MINUTE ORDER - 3
            Case 2:19-cv-01676-TSZ Document 110 Filed 07/02/20 Page 4 of 7



 1         Here, Ross’ claims against PMA, Local 19, and the JPLRC are based on their
           handling of her lactation accommodation request, which occurred before she was
 2         dispatched to her SSA job. PMA, the JPLRC, and Local 19 each played a
           necessary role in processing Ross’ request. See supra 3(b). PMA’s Threshold
 3         Motion is therefore DENIED as to the WLAD claim. The Court, sua sponte, finds
           and concludes as a matter of law, after considering all the briefing on the issue,
 4         that PMA, Local 19, and the JPLRC are employers pursuant to the WLAD
           because each entity had a “direct role” in processing Ross’ accommodation
 5         request before she set foot on the docks.

 6        (4)   PMA’s Phase Two Motion for Summary Judgment, docket no. 53, is
     DENIED in part and DEFERRED in part as follows:
 7
                  (a)    PMA’s Phase Two Motion is DENIED as to the claims regarding
 8         PMA’s and the JPLRC’s alleged failure to provide adequate lactation
           accommodations. Whether PMA and the JPLRC were responsible for a delay in
 9         the provision of lactation accommodations (under Claim III) involves disputed
           issues of material fact.
10                (b)    The Court’s ruling on the sex discrimination claim portion of the
           Motion, including PMA’s alleged refusal to provide credit towards hours worked
11         and light duty in violation of the WLAD (under Claim I) is DEFERRED.
12       (5)   The Court’s ruling on Local 19’s and JPLRC’s Motion for Summary
   Judgment, docket no. 57, including Defendants’ alleged refusal to provide credit towards
13 hours worked and light duty in violation of the WLAD (under Claim I) is DEFERRED.

14          (6)  Ross’ Motion for Partial Summary Judgment, docket no. 61, is DENIED in
     part and DEFERRED in part as follows:
15
                 (a)     Ross’ Motion as to Defendants’ alleged failure to provide
16         appropriate lactation accommodations and facilities pursuant to the HSA, WLAD,
           and FLSA is DENIED. Whether Defendants failed to provide lactation
17         accommodations and facilities involves disputed issues of material fact.

18               (b)    The Court’s ruling on the remaining WLAD claim portion of the
           Motion, including Defendants’ alleged refusal to provide light duty in violation of
19         the WLAD (under Claim I) is DEFERRED.

          (7)   Local 19’s and JPLRC’s Second Motion for Summary Judgment, docket
20 no. 82 is DENIED in part and DEFERRED in part as follows:

21               (a)   Local 19 and JPLRC contend that they are not employers pursuant to
           the FLSA. Local 19 contends that as a labor organization, it is exempt from the
22         FLSA, which defines employer as “any person acting directly or indirectly in the

23

     MINUTE ORDER - 4
             Case 2:19-cv-01676-TSZ Document 110 Filed 07/02/20 Page 5 of 7



 1         interest of an employer in relation to an employee and includes a public agency,
           but does not include any labor organization (other than when acting as an
 2         employer).” 29 U.S.C. § 203(d) (emphasis added). The Court finds that the
           carveout for labor organizations does not apply here because Local 19 was “acting
 3         as an employer” pursuant to the FLSA when it played a necessary role in
           processing Ross’ request for a lactation accommodation, which was required
 4         before she could return to work. See supra 3(b). Local 19’s and JPLRC’s Second
           Motion is thus DENIED as to the FLSA employer portion of the Motion. After
 5         considering all the briefing on the issue, the Court, sua sponte, finds and concludes
           as a matter of law that JPLRC and Local 19 are employers pursuant to the FLSA
 6         for the purpose of processing Ross’ lactation accommodation request because they
           jointly exercised control over conditions of Ross’ employment before she set foot
 7         on the docks.

 8               (b)    The Court’s ruling on the sex discrimination claim portion of the
           Motion, including the JPLRC’s alleged refusal to provide light duty in violation of
 9         the WLAD (under Claim I), is DEFERRED.

10        (8)     Attached as Exhibit A is a draft chart listing Plaintiff’s claims as to each
   Defendant and the present status of each claim. The parties are DIRECTED to meet and
11 confer within seven (7) days and file any objections to the status of each claim as
   reflected in the chart on or before noon on July 10, 2020.
12        (9)   The Court SCHEDULES oral argument for Tuesday, July 14, 2020, at
   9:30 a.m. The parties should be prepared to address the deferred portions of their
13 respective motions. Pursuant to General Order 08-20, the Court will conduct the hearing
   remotely. The Court’s staff will be in contact with counsel by email to provide a
14 conference call number and access code for the hearing.

15          (10)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
16
           Dated this 2nd day of July, 2020.
17

18                                                    William M. McCool
                                                      Clerk
19
                                                      s/Karen Dews
20                                                    Deputy Clerk

21

22

23

     MINUTE ORDER - 5
             Case 2:19-cv-01676-TSZ Document 110 Filed 07/02/20 Page 6 of 7




                                              Exhibit A
  Claims in the          Against                Current Status             Objections
  SAC, docket           Defendant
      no. 36
Claim I: Sex         - HSA claim         - The HSA sex discrimination
discrimination       solely against      claim was not addressed in
pursuant to          SSA                 any motion and thus remains
WLAD and                                 for trial
Healthy Starts                           -No oral argument
Act (“HSA”)



                     - WLAD claim        -The Court’s ruling on this
                     against SSA,        claim is DEFERRED to oral
                     PMA, and the        argument on July 14 (see
                     JPLRC               Minute Order)



Claim II: Hostile    -SSA                -Court’s ruling on this claim
work                                     is DEFERRED to oral
environment                              argument on July 14 (see
pursuant to                              Minute Order)
WLAD on the
basis of sex


Claim III: Failure   -WLAD               -All remain for trial due to
to provide           discrimination      disputed issue of material fact
adequate             claim against       (see Minute Order)
lactation            PMA and SSA         -No oral argument
accommodations       -WLAD
pursuant to the      retaliation claim
WLAD, HSA,           against SSA
and FLSA             - HSA claim
                     against SSA
                     - FLSA claim
                     against PMA,
                     JPLRC, SSA,
                     and Local 19
            Case 2:19-cv-01676-TSZ Document 110 Filed 07/02/20 Page 7 of 7



  Claims in the      Against            Current Status              Objections
  SAC, docket       Defendant
      no. 36
Claims IV & V:    - SSA          -Court’s ruling on this claim
IIED and/or                      is DEFERRED to oral
NIED violating                   argument on July 14 (see
duties owed                      Minute Order)
under the HSA
and the FLSA
